Exhibit 10.3 AGREEMENT AND GENERAL RELEASE This Agreement and General Release (hereinafter, this “Agreement”) is made and entered into as of the27th day of July 2012, by and between Golden Eagle International, Inc. (the “Company”) and Terry C. Turner (“Employee”).The Company and Employee are referred to jointly herein as “the Parties.” RECITALS A.Employee has served as the President and CEO of the Company, but as of July 27, 2012, no longer is a Company employee. B.By this Agreement, the Company and Employee have determined that it is in their best interests to resolve any and all issues relating to Employee’s employment with the Company and the termination of his employment (collectively the “Issues”) in exchange for the consideration set forth herein. AGREEMENT NOW THEREFORE, in consideration of the following covenants and promises and for other valuable consideration as described below, the Parties hereby agree as follows: 1. Acknowledgements, Representations, and Agreement. a.Employee hereby acknowledges that as of July 27, 2012,Employee is no longer an employee of the Company, and that he has no authority to act or to make representations on behalf of the Company or any affiliate or subsidiary thereof; provided however, Employee shall remain as a director and Chairman of the Board of the Company and shall retain any authority it has pursuant to such office. b.Employee represents that he has returned any and all of the property of, and information pertaining to, the Company and its business and customers in his possession and control.Employee further represents to the Company that (except as permitted hereby) he does not have any complete or partial copies of any of this property, either written or on tape, disk, diskette or other storage media.Employee acknowledges that if he later learns that he has any property that belongs to the Company, he will notify the Company and make arrangements to return all such property.Provided, Employee shall be entitled to retain such information and property which may be required to perform his services as a member of the Company’s Board of Directors. c. Employee agrees that he will not disparage the Company or any of its officers, directors, employees, affiliates, or agents. 2.Consideration. a.In consideration for the performance of his obligations under this Agreement, Company agreed to issue Employee a promissory note in the amount of $350,000, subject to the terms therein.Employee’s severance amount was calculated pursuant to the terms of his employment agreement. - 1 - b.
